Phillips :
I concur in the dissenting opinion prepared by Mr. Love. I believe it is proper to observe further that the provisions of the Act do not make dividends taxable when declared but only when “ cash or other property is unqualifiedly made subject to their [stockholders’] demands.” The language is not equivalent to a declaration that dividends are taxable when declared or even when payable unless, in the latter case, the money or other property to be distributed is available. It would seem that the purpose of the regulation referred to in the Finance Committee report was to require that dividends should be reported in the year in which they became payable, if payment was available. Whether or not this was a proper interpretation of the Revenue Act of 1918, Congress appears to have intended to incorporate it into the 1921 Act, and to have done so in words which are not subject to the interpretation placed upon them in the prevailing opinion.